Case 5:19-cv-01109-DOC-SHK Document 1-1 Filed 06/14/19 Page1of1i2 Page ID #:4

EXHIBIT 1
Case 5:19-cv-01109-DOC-SHK Document 1-1 Filed 06/14/19 Page 2of12 Page ID #:5

 

SUM-100
k SUMMONS,, First Amended Complaint -™ FOR COURT USE ONLY
(CITACIC. . UDICIAL) ( t (SOLO PARA USO DE LA CORTE}
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO): FILED
Additional Parties Attachment form is attached. SUPERIOR OF A REALE GRNIA
¢

SAN BERNARDINO CHIL DIVISION
YOU ARE BEING SUED BY PLAINTIFF: MAR 22 2019
(LOES TA DEMANDANDO EL DEMANDANTE):
Rene E. Maphumulo By an

ASWLEES WER EAteha bee

 

    

 

=
NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A tetter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
the court Clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
may be taken without further warning from the court.

There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
(www. courtinio.ca.gov/selfheip), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The cours lien must be paid before the court will dismiss the case.
JAVISQ! Lo han demandado. Si no responde dentro da 30 dias, ia carte puede decidir en su contra sin escuchar su versién. Lea fa informacién a
continuacién.

Tiene 30 DIAS DE CALENDARIO después de que fe entreguen esta citacién y papeles iegales para presentar una respuesta por escnio en esta
corte y hacer que se entregue una copia al demandante. Una carla o una llamada telefénica no Jo protegen. Su respuesta por escrilo tiene que estar
en formato legal correcio si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios da fa corte y mas informacién en el Centro de Ayuda de las Cortes de California (www. sucorte.ca.gov), en ia
biblioteca de leyes de su condado o en la corte que le quede més cerca. Si no puede pagar la cuola de presentacién, pida al secretario de la corte
que le dé un formulario de exencién de pago de cuotas. Si no presenta su respuesia a tiempo, puede perder ef caso por incumplimiento y la corte fe
podré quitar su sueido, dinero y bienes sin mas advertencia.

Hay otros requisitos legales. Es recomendabie que llame a un abogado inmediatamente. Si no conoce a un abogado, pueda ilamar a un servicio de
remisién @ abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legaies gratuitos de un
programa de servicios legales sin fines de lucro, Puede encontrar estos grupas sin fines de lucro en el sitio web de Califomia Legal Services,

{vaww. lawhelpcalifornia.org), en ef Centro de Ayuda de jas Cortes de California, (www.sucorte.ca.gov) 0 poniéndose en contacto con la corte o el
colegio de abogados locales. AVISO: Por lay, la corte tiene derecho a reclamar las cuotas y fos costos exentos por imponer un gravamen sobre
cualquier recuperacién de $10,000 6 més de valor recibida mediante un acuerdo o una concesi6n de arbilraje en un caso de derecho civil. Tiene que
pagar el gravamen de la corte antes de que la corte pueda desechar ai caso.

 

 

The name and address of the court is: fitnernaer Bsa):

(El nombre y direccién de la corte es): CIVDS 1908623

San Bernardino County Superior Court - Central Justice Center

247 West Third Street

San Bernardino, CA, 92415

The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:

- (El nombre, la direccién y el nimero de teléfono del abogado de! demandante, o del demandante que no tiene abogado, es):
Matthew L. Taylor (SBN 178066) Law Offices of Matthew L. Taylor

 

 

 

 

$301 Utica Ave., Ste. 201 | (909) 989-7774

ancnd ucamonga, ca:

DATE: MAR 2 2 2019 Clerk, by Aahise neyeee , Deputy
(Fecha) {Secretario) (Adjunto)

 

(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citacion use el formulario Proof of Service of Summons, (POS-010)).
(SEAL) NOTICE TO THE PERSON SERVED: You are served
1. as an individual defendant.
2. as the person sued under the fictitious name of (specify):

 

Suit Teanos Por trove Gor Of Adi zon pele

DY 3. G2) on behalf of (specify):
C under: CCP 416.10 (corporation) 4 CCP 446.60 (minor)

 

 

 

 

CCP 416.20 (defunct corporation) CCP 416.70 (conservatee)
CCP 416.40 (association or partnership) CCP 416.90 (authorized person)
wh other (specify): LLG.
4. by personal delivery on (date):

ie SUMMONS — HF 2014 Page tot

Form Adopted for tory Use . Code of Civil Procedure §§ 412.20, 465

OS Roy Sat alge CEB | Essential www.courinia.ca.gov

cab.com | SEIFOrMS”

Maphumulo, Rene E.
Case 5:19-cv-01109-DOC-SHK Document 1-1 Filed 06/14/19 Page 3o0f12 Page ID #:6

SUM-200(A}

whe —

I SHORT TITLE: ( } | ISE NUMBER:
[- Naphumuto v McEntyer CIVDS 1908623

 

 

 

 

INSTRUCTIONS FOR USE
> This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
> If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
Attachment form is attached.“

List additional parties (Check only one box. Use a separate page for each type of party.):

(C} Plaintiff (K]} Defendant (CJ Cross-Complainant [] Cross-Defendant

Hugh William McEntyer; Knight-Swift Transportation Holdings, Inc.;
Swift Leasing Co., LLC; Swift Transportation Co., Inc.; Swift

Transportation Co. of Arizona, LLC; Swift Transportation; Swift
Transporation Services, LLC; and DOES 1 TO 10

 

 

Page? of 2.
Page tofs
sctecounal oan ADDITIONAL PARTIES ATTACHMENT
2 ‘av. January 1,
Attach
CEB’ Essential chment to Summons
cehcom | f2]Forms-
-

Gase 5:19-cv-01109-DOC-SHK Document 1-1 Filed 06/14/19 Page 4of12 Page ID #:7

PLD-P1-001

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Stato” “umber, and eddress}:
-- Matthew L. Taylor ‘ SBN 178066
Law Offices of Matthew L. Taylor
8301 Utica Ave., Ste. 201
Rancho Cucamonga, CA 91730
rerepHoneno: (909) 989-7774 FAXNO{Optionsy: (909) 989-7776
E-MAIL ADDRESS (Optiana): matthew. taylor34@verizon.net
ATTORNEY FOR(wame: Plaintiff Rene E. Maphumulo

‘ FOR COURT USE ONLY

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO
streeraooress: 247 West Third Street
MAILING ADDRESS:
cirvanpzipcoo:: San Bernardino, CA, 92415
BRANCH NAME:

FILED
SUPERIOR COURT OF CALIFORNIA
COUNTY OF SAN BERNARDINO
SAN BERNARDINO CIVIL DIVSION

 

PLAINTIFF: Rene E. Maphumulo

DEFENDANT: Hugh William McEntyer; See Attachment 1
for Additional Defendants
| CX} boes 1 To 10
COMPLAINT-Personal Injury, Property Damage, Wrongful Death
(kJ AMENDED (Number): One
Type (check all that apply):
(XJ MOTOR VEHICLE CC) OTHER (specify):
(J PropertyDamage  ((} Wrongful Death
(QJ Personal injury (3 Other Damages (specify):

 

MAR 2 2 2019

  

 

" ASHLEE BAYLESS, DEPUTY

  

BY

 

Jurisdiction (check all that apply):
() ACTION IS A LIMITED CIVIL CASE ;

Amount demanded [J does not exceed $10,000

(3 exceeds $10,000, but does not exceed $25,000

ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
(] ACTION IS RECLASSIFIED by this amended complaint

(] from limited to unlimited

(<] from unlimited to limited

 

CASE NUMBER:

Cives (40 R23

 

 

 

1. Plaintiff (name or names): Rene E. Maphumulo

alleges causes of action against defendant (name or names): Hugh William McEntyer and all Defendants

Shown on Attachment 1

2. This pleading, including attachments and exhibits, consists of the following number of pages:

3. Each plaintiff named above is a competent adult
a. (2) except plaintiff (name):
(1) CJ acorporation qualified to do business in Califomia
(2) (CJ an unincorporated entity (describe):
(3) CL] a public entity (describe):
(4) CJ aminor (CJ an adult

(a) 2) for whom a guardian or conservator of the estate or a guardian ad litem has been appointed

(o) (2) other (specify):
(5) (2) other (specify):

b. (2) except plaintiff (name):
(1) () a corporation qualified to do business in California
(2) (2) an unincorporated entity (describe):
(3) (3 a public entity (describe):
(44) CJ aminor (C) an adult

(a) C} for whom a guardian or conservator of the estate or a guardian ad litem has been appointed

(b) [2] other (specify):
(5) (] other (specify):

(_] Information about additional plaintiffs who are not competent adults is shown in Attachment 3.

 

Page 1 of3
F for Optional U | i ivil , .
“orm Approved for Optional Use CER’ | Essential COMPLAINT-Personal injury, Property —. Cotect Chil Procedure, § 425.12

 

PLD-PI-001 (Rev. January 1, 2007] "9 | fal Forms: Damage, Wrongful Death

Maphumulo, Rene E.
Case 5:19-cv-01109-DOC-SHK Document 1-1 Filed 06/14/19 Page5of12 Page ID #:8

 

 

 

 

PLO-PI-001
SHORT TITLE: (— — iSE NUMBER:
Maphumulo v. McEntyer i -IVDS 1908623
4. (Ll Plaintiff (name):
is doing business under the fictitious name (specify):
and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
a. () except defendant (name): c. EX} except defendant (name):
Knight-Swift Transportation Holdings Inc. Swift Leasing Co., LLC
(1) (2) a business organization, form unknown (1) (C) a business organization, form unknown
(2) [%] acorporation (2) CJ acorporation
(3) (2) an unincorporated entity (describe): (3) [J an unincorporated entity (describe):
Limited Liability Company
(4) (2) a public entity (describe): (4) C2) a public entity (describe):
(5) () other (specify): (5) (C} other (specify):
b. [QQ except defendant (name): d. (Q) except defendant (name):
Swift Transportation Co., Inc. Swift Transportation Co. of Arizona, LLC
(1) (2) a business organization, form unknown (1) (2) a business organization, form unknown
(2) a corporation (2) () acorporation
(3) (2) an unincorporated entity (describe): (3) [XJ an unincorporated entity (describe):
Limited Liability Company

(4) (2) a public entity (describe): (4) () a public entity (describe):
(5) (C] other (specify): (5) (2) other (specify):

(J information about additional defendants who are not natural persons is contained in Attachment 5.
6. The true names of defendants sued as Does are unknown to plaintiff.
a. Doe defendants (specify Doe numbers): 1-10. were the agents or employees of other
named defendants and acted within the scope of that agency or employment.
b. Doe defendants (specify Doe numbers): 1-10. are persons whose capacities are unknown to
plaintiff.
7. (L] Defendants who are joined under Code of Civil Procedure section 382 are (names):

8. This courtis the proper court because
a. (C} at least one defendant now resides in its jurisdictional area.
b. C} the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
c. (&] injury to person or damage to personal property occurred in its jurisdictional area.

d. (C] other (specify). .

’

9. [C] Plaintiff is required to comply with a claims statute, and
a. (_] has complied with applicable claims statutes, or
b. (] is excused from complying because (specify):

 

PLD-PL-O0t (Rev, January 1, 2007] COMPLAINT-Personal Injury, Property Page 2 of 3

CeB | Essential Damage, Wrongful Death

ceb.com | fe}Eorms: Maphumulo,— Rene E.
Case 5:19-cv-01109-DOC-SHK Document 1-1 Filed 06/14/19 Page 6of12 Page ID #:9
PLD-PI-001

 

SHORT TITLE: -_ ( "SE NUMBER:
Maphumulo v. McEntyer j vivDS 1908623

 

 

 

10. The following causes of action are altached and the statements above apply to each (each complaint must have one or more
causes of action attached):

(XJ Motor Vehicle

(J General Negligence

(CJ intentional Tort

CC] Products Liability

(} Premises Liability

C) Other (specify) :

=wpaoge

11. Plaintiff has suffered

(CJ wage loss

(CJ toss of use of property

(XQ hospital and medical expenses

(&} general damage

{2} property damage

(XJ toss of earning capacity

(XJ other damage (specify) :
All other legally-recoverable damages plus costs of suit and
interest as allowed by law.

e-gange

[] listed in Attachment 12.

12, [) The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
a.
b. (CQ as follows:

13. The relief sought in this complaint is within the jurisdiction of this court.

14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
a. (1) {Q) compensatory damages
(2) (J punitive damages
The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
(1) (QQ according to proof
(2) C] in the amount of: $

15. (CC) The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):

Date: March oC , 2019 Ny
Matthew L. Taylor. SBN 178066 >

 

 

“(TYPE OR PRINT NAME) (SIGNATURE OF PLAINTIFF OR ATTORNEY}
PLO-PI001 [Rev, January 1, 2007] COMPLAINT-Personal Injury, Property Page 3of 3
a tial Damage, Wr | Death
CEB Eiporms: ge, Wrongfu Maphumulo, Rene E.

 
Case 5:19-cv-01109-DOC-SHK Document 1-1 Filed 06/14/19 Page 7of12 Page ID #:10

 

 

 

 

. , ~ PLD-PI-001(1)
SHORT TITLE: { } {3 CASE NUMBER:
Maphumulo v. McEntyer | CIVDS 1908623

FIRST CAUSE OF ACTION- Motor Vehicle

 

number)

ATTACHMENT TO Complaint (CJ Cross-Complaint
(Use a separate cause of action form for each cause of action.)

Plaintiff (name): Rene E. Maphumulo

MV-1. Plaintiff alleges the acts of defendants were negligent: the acts were the legal (proximate) cause of injuries
and damages to plaintiff; the acts occurred
on (date) April 7 ,2017
at (place) Kenwood Avenue near its intersection with Interstate 15
in an unincoroporated area of San Bernardino County,
State of California

r

MV-2. DEFENDANTS
a. (X} The defendants who operated a motor vehicle are (names):
Hugh William McEntyer

(KJ Ookes 1s to 2.
b. x) The defendants who employed the persons who operated a motor vehicle in the course of their employment
are (names): Knight-Swift Transportation Holdings, Ine.;
Swift Transportation Co., Inc.; Swift Transportation Co.
of Arizona, LLC; Swift Transporation;

Does 4 to 10 Swift Transporation Services, LLC; and

c. (XJ The defendants who owned the motor vehicle which was operated with their permission are (names):
Knight-Swift Transporation Holdings, Inc.; Swift Leasing Co., LLC; Swift Transporation
Co., Inc., Swift Transporation Co. of Arizona, LLC; Swift Transporation;

wa Does to Swift Transporation Services, LLC; and
d. (XJ The defendants who entrusted the motor vehicle are (names):
Knight-Swift Transporation Holdings, Inc.; Swift Leasing Co., LLC; Swift Transporation
Co., Inc., Swift Transporation Co. of Arizona, LLC; Swift Transporation; and
does 4 to 10 Swift Transporation Services, LLC; and
e. [RJ The defendants who were the agents and employees of the other defendants and acted within the scope
of the agency were (names): Swift Transportation Services, LLC;

Knight-Swift Transporation Holdings, Inc.; Swift Leasing Co., LLC; Swift Transporation
Co., Inc., Swift Transporation Co. of Arizona, LLC; Swift Transporation;

1 10 Hu Willi ;
Does to gh William McEntyer; and
f. (CJ The defendants who are liable to plaintiffs for other reasons and the reasons for the liability are

(CL) listed in Attachment MV-2f ((] as follows:

(J) Does oO ito

 

Page 4____
Page 1 of 1
Optional U: + Procedure .
cea Counel of Calfowia CAUSE OF ACTION - Motor Vehicle Code of Chil Procedure § 426.32
PLO-P1-001(1) [Rev. January 1, 2007}
CER’ | Essential Maphumulo, Rene E.
eebcom | F2]Forms”

 
Case 5:19-cv-01109-DOC-SHK Document 1-1 Filed 06/14/19 Page 8of12 Page ID #:11

 

 

 

iy ty MC-025
SHORT TITLE: , CASE, NUMBER:
- Maphumulo v. McEntyer CIVDS1908623

 

 

ATTACHMENT (Numben: Lo
(This Attachment may be used with any Judicial Council form.)

Names of Additional Defendants:
Knight-Swift Transportation Holdings, Inc.; Swift Leasing Co., LLC;

Swift Transportation Co., Inc.; Swift Transportation Co. of Arizona,
LLC; Swift Transportation; Swift Transporation Services, LLC; and

 

 

(if the item that this Attachment concems is made under pénaity of perjury, all statements in this Page 1 of 1.
Attachment are made under penalty of perjury.) (Add pages as required)
“Jonkael Councl of Cattorua” ATTACHMENT ww couttnto.ca.gov

MC-025 (Rev. July 1, 2009] to Judicial Council Form
CEB’ | Essential Maphumulo, Rene §£.
ceb.com | f2]Forms”
Case 5:19-cv-01109-DOC-SHK Document 1-1 Filed 06/14/19 Page 9of12 Page ID #:12

 

 

- 7) oy MC-025
SHORT TITLE: _ CAs. NUMBER:
+ Maphumulo v. McEntyer CIVDS 1908623

 

 

 

ATTACHMENT (Numbey: 5
(This Attachment may be used with any Judicial Council form.)

Attachment 5:
(e) Except Defendant: Swift Transportation
(1) [ xx] A business organization, form unknown.

(f) Except Defendant: Swift Transportation Services, LLC
(3) { xx] An unincorporated entity (describe): a limited liability
company

(If the item that this Allachment concems is made under penalty of perjury, all statements in this Page of
Attachment are made under penalty of pegury.) {Add pages as required)

Form Ap ‘ ovad for Optio o tonal U Use ATTACHMENT win. courtin’o.ca.gov
MC-025 {Rev. July 1, ‘s008h to Judicial Council Form

CEB | Essential Maphumulo, Rene &.

ceb.com | [2)/Forms:

 

 

 

 
Case 5:19-cv-01109-DOC-SHK Document 1-1 Filed 06/14/19 Page 10o0f12 Page ID #:13

r

{ ¢ to:
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO

San Bernardino District - Civil
247 West Third Street

San Bernardino, CA. 924150210

CASE NO: CIVDS1908623
LAW OFFICES OF MATTHEW L TAYOLOR
8301 UTICA AVENUE
SUITE 201

RANCH CUCAMONGA CA 91730
NOTICE OF TRIAL SETTING CONFERENCE

IN RE: MAPHUMULO -V- MCENTYER, ET AL

THIS CASE HAS BEEN ASSIGNED TO: KEITH D DAVIS IN DEPARTMENT 525
FOR ALL PURPOSES.

Notice is hereby given that the above-entitled case has been set for
Trial Setting Conference at the court located at 247 WEST THIRD STREET
SAN BERNARDINO, CA 92415-0210.

HEARING DATE: 09/20/19 at 8:30 in Dept. $25

DATE: 03/20/19 Nancy Eberhardt, Court Executive Officer
By: VERONICA GONZALEZ

CERTIFICATE OF SERVICE

I am a Deputy Clerk of the Superior Court for the County of San
Bernardino at the above listed address. I am not a party to this
action and on the date and place shown below, I served a copy of the
above listed notice:

{ ) Enclosed in a sealed envelope mailed to the interested party.
addressed above, for collection and mailing this date, following
standard Court practices.

{ ) Enclosed in a sealed envelope, first class postage prepaid in the
U.S. mail at the location shown above, mailed to the interested party
and addressed as shown above, or as shown on the attached listing.

( ) A copy of this notice was given to the filing party at the counter
( ) A copy of this notice was placed in the bin located at this office
and identified as the location for the above law firm's collection of
file stamped documents.

Date of Mailing: 03/20/19
I declare under penalty of perjury that the foregoing is true and
correct. Executed on 03/20/19 at San Bernardino, CA

BY: VERONICA GONZALEZ
Case 5:19-cv-01109-DOC-SHK Document 1-1 Filed 06/14/19 Page 11o0f12 Page ID #:14

mn ClV-050
( .p2 - D0 NOT FILE WITH THE COURT - °

- UNLESS YOU ARE APPLYING FOR A DEFAULT JUDGMENT UNDER CODE OF CIVIL PROCEDURE § 585 -

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address) TELEPHONE NO.: FOR COURT USE ONLY
|. Matthew L. Taylor (909) 989-7774
178066 (909) 989-7776

Law Offices of Matthew L. Taylor
8301 Utica Ave., Ste. 201

Rancho Cucamonga, CA 91730

ATTORNEY FOR (Nama):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO
street aporess: 247 West Third Street
MAILING ADORESS:
cryvanozpcoo:San Bernardino, CA, 92415

BRANCH NAME:
PLAINTIFF:Rene E. Maphumulo

DEFENDANTHUgh William McEntyer

 

 

 

CASE NUMBER:

STATEMENT OF DAMAGES CIVDS 1908623

{Personal Injury or Wrongful Death)

 

 

 

 

To (name of one defendant only): Swift Transportation Co. of Arizona, LLC
Plaintiff (name of one plaintiff only): Rene E. Maphumulo

seeks damages in the above-entitled action, as follows: :

1. General damages AMOUNT
2. (K) Pain, suffering, and inconvenience......cmsiessssnstnininsnanasnnsuisesierteeeecc. Sid 0, N00
b. CO} Emotional distress... ereconaismsennninetentntsstunsnsiaenunnuusisnuiuneieeeeeccc. $0
C. CY Loss of consortium ..cescmssternenteteienininustntinanuienemaniiusiuiiieieeec $e
d. [7] Loss of society and companionship (wrongful death actions OIUY) oes ceeecssesssnscccssssssoversesscscsceessssesnss $e
©. CY Other (Specily) ..eeenenestinaensnsnesnatnnesesisstusnstannatiittuistuiupiiiiiteee cc. $
f. CY Other (Specify). ereesceritsnsienatstnineeneatiennsnstininsepieansisistuiuiiiiiieeeccc 9B ct ee

g. (L} Continued on Attachment 4.9.

2. Special damages

2. EX] Medical expenses (t0 date) ......scsnnsnnenunsnsinsnstnenietenutiisisnuiniiiieieee ec. $150, 000
b. [A] Future medical expenses (present VENUE) oessscesecsesersesessssssssavecssnsessutsessvesssusecauasessnssssisessssstusecsesccoses $150, 000

¢. CL] Loss of earnings (10 486) -..escssnsmnsenetsnsnsesiunaneineeninissupiuunieeeccc. $e
d, Loss of future earning capacity (present Value) .......-cscessssssesssnssssessusstssseisesssnsstuastesseeeecececc. So, O00
©. (] Property damage..nneaccsstnsensninntnitnninstnsiurinentnnsiuniiieieeeecc $e
f. (J Funeral expenses (wrongful death actions OMLy)....sssssesssessssussrscssessssesseesssstsssunusetssiessuseecoee so
g. tC) Future contributions (present value) (wrongful death actions OMY) oecseecscecseensssescsesessscssnascsssccecseeees $ a
h. [J Vatue of personal service, advice, or training (wrongful death actions OWUY) cescccescscsressessscsconsareecceess Bt
i (OY Other (Specify). araeemsnenesnnnnitstnnennetiaisstsneinntnnusnprtniiieeeec. $e
J. COQ Other (specify). ecennernsnstsnnnsnnsnntneniastiinsisiintanannaiusisiitetisieeeccc. So

k. () Continued on Attachment 2..

3. (C] Punitive damages: Plaintiff reserves the right to seek punitive damages in the amount of(specify) $ 0°
when pursuing a judgment in the suit filed against you. .
Date:-March 15, 2019

ya
Matthew LL... Ravilor .

“UTYPE OR PRINT NAME} (SIGNATURE OF PLAINTIFF OR ATTORNEY FOR PLAINTIFF)

 

 

(Proof of service on reverse) Pago 1 of 2
Fam Adppied for Mandatory Use STATEMENT OF DAMAGES Code of Civil Procedure, §§ 425.11, 425.115
C1V-050 (Rev. January 1, 2007) (Personal injury or Wrongful Death) wane courinfo.ca.gov
Essential Maphumulo, Rene E.

ce

 

ijjForms
Case 5:19-cv-01109-DOC-SHK Document 1-1 Filed 06/14/19 Page 12 o0f12 Page ID #:15

re CIV-050

PLAINTIFF: Rene E. Maphumulo CASE NUMBER:
CIVDS 1908623

 

 

)DEFENDANT:Hugh William McEntyer

 

 

 

PROOF OF SERVICE
(After having the other party served as described below, with any of the documents identified in item 1, have the person who served
fhe documents complete this Proof of Service. Plaintiff cannot serve these papers.)

j. i served the
a. (C} Statement of Damages (C) Other (specify) :

b. on (name):
c. byserving [CL] defendant (2 other (name and title or relationship to person served):

d. (Cl) bydelivey (Cj athome (CL) at business
(1) date:
(2) time:
(3) address:

e. (} by mailing

(1) date:
(2) place:
2. Manner of service (check proper box):

a. (_] Personal service. By personally delivering copies. (CCP § 415.10)

b. CJ Substituted service on corporation, unincorporated association (including partnership), or public entity. By
leaving, during usual office hours, copies in the office of the person served with the person who apparently was in
charge and thereafter mailing (by first-class mail, postage prepaid) copies to the person served at the place where ‘the
copies were left. (CCP § 415.20(a))

c. (] Substituted service on natural person, minor, conservatee, or candidate. By leaving copies at the dwelling house,
usual place of abode, or usual place of business of the person served in the présence of a competent member of the
household or a person apparently in charge of the office or place of business, at least 18 years of age, who was
informed of the general nature of the papers, and thereafter mailing (by first-class mail, postage prepaid) copies to the
person served at the place where the copies were left. (CCP § 415.20 (b)) (Attach separate declaration or affidavit
Stating acts relied on to establish reasonable diligence in first attempting personal service.)

d. () Mail and acknowledgment service. By mailing (by first-class mail or airmail, postage prepaid) copies to the person
served, together with two copies of the form of notice and acknowledgment and a return envelope, postage prepaid,
addressed to the sender. (CCP § 415.30) (Attach completed acknowledgment of receipt)

e. (C] Certified or registered mail service. By mailing to an address outside California (by first-class mail, postage prepaid,
requiring a return receipt) copies to the person served. (CCP § 415.40) (Attach signed return receipt or other’
evidence of actual delivery to the person served.)

f. (2) Other (specify code section) :
(<] additional page is attached.
3. At the time of service | was at least 18 years of age and not a party to this action.

4. Fee for service: $

5. Person serving:
a. (C) California sheriff, marshal, or constable f. Name, address, and telephone number and, if applicable,
b. (2) Registered California process server county of registration and number: ‘

c. (2) Employee or independent contractor of a registered
California process server

d. (] Nota registered California process server

e. (2) Exempt from registration under Bus. & Prof. Code

 

 

§ 22350(b)
| declare under penalty of perjury under the laws of the State (For California sheriff, marshal or constable use only)
of California that the foregoing is true and correct. | certify that the foregoing is true and correct.
Date: Date:
(SIGNATURE) ; (SIGNATURE)
CIV-050 [Rev. January 1. 2007] PROOF OF SERVICE Code of Civil Procedure, §§ ang ade iis

CEB’

Essential (Statement of Damages) Maphumulo, Rene E
cebcom ‘

fe]Forns:

 
